DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed September 19, 2022, with respect to claims 1 and 6-13 have been fully considered and are persuasive.  The rejection of claims 1 and 6-13 under 35 U.S.C. 101 have been withdrawn. 
Applicant's additional arguments, where applicable, filed September 19, 2022 have been fully considered but they are not persuasive.
In re pages 5-8, applicant argues that the cited references do not disclose all the limitations of the claims. In particular, Applicant asserts that Alexander does not teach that the presence of mast cells in the cell sample indicates precancerous polyps or colorectal cancer in the colon of the subject, as recited in claim 1.
In response, the Examiner respectfully disagrees. Alexander is directed to the generation of tissue samples for various diagnoses, including the detection of cancerous and precancerous cells (Alexander: paragraph [0002]). As taught by Alexander, a cell sample may be collected from a rectal area of a subject (Alexander: paragraphs [0280] and [0313]), stained (Alexander: paragraph [0343]), and examined for the presence of blood cells—e.g., mast cells (Alexander: paragraphs [0389] and [0419]). As further taught by Alexander, biological markers in the blood cells may be used to determine colorectal cancer and/or precancerous polyps (Alexander: paragraphs [0311] and [0451]). By teaching the detection of blood cells with particular biomarkers to determine the presence of colorectal cancer and/or precancerous polyps, Alexander teaches that the presence of mast cells in the cell sample indicates precancerous polyps or colorectal cancer in the colon of the subject, as recited in claim 1.
Applicant further argues that the combination of Alexander and Rajpoot does not teach examining a stained cell sample according to a computerized imaging approach, as recited in claim 1. Again, the Examiner respectfully disagrees.
Rajpoot is directed to the classification of normal and malignant colon tissue cells (Rajpoot: page 829, abstract). As taught by Rajpoot, computerized image analysis may be used to examine colon tissue for cancer screening (Rajpoot: pages 829-832). This provides a more accurate and automated system for screening of colon tissues (Rajpoot: pages 830-31, section 2). In this manner, Rajpoot discloses examining a cell sample according to a computerized imaging approach, as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2020/0049599, already of record, referred to herein as “Alexander”) in view of Rajpoot et al. (“SVM Optimization for Hyperspectral Colon Tissue Cell Classification,” International Conference on Medical Image Computing and Computer-Assisted Intervention, Springer, Berlin, Heidelberg, 2004, pp. 829-37, already of record, referred to herein as “Rajpoot”).

Regarding claim 1, Alexander discloses: A method for detection of colorectal cancer or precancerous colon polyps (Alexander: paragraph [0002], disclosing methodology for detecting cancerous and precancerous tissues), the method comprising:
collecting a cell sample from a rectal area of a subject (Alexander: paragraph [0280], disclosing collection of a biological cell sample from a subject for cancer screening; paragraph [0313], disclosing use of tissue obtained from the rectum);
staining the cell sample (Alexander: paragraph [0394], disclosing staining of the biological sample); and
examining the stained cell sample… for the presence or quantity of mast cells (Alexander: paragraph [0389], disclosing that the biological sample may include blood cells—e.g., mast cells; paragraph [0419], disclosing examination of the biological sample for information about types, states, and/or percentages of the cell structures of the blood cells in the biological sample);
wherein the presence of mast cells in the cell sample indicates precancerous polyps or colorectal cancer in the colon of the subject (Alexander: paragraph [0311], disclosing use of biological markers in blood cells to determine colorectal cancer; paragraph [0451], disclosing detection of precancerous polyps).
Alexander does not explicitly disclose examining the cell sample according to a computerized imaging approach.
However, Rajpoot discloses examining the cell sample according to a computerized imaging approach (Rajpoot: pages 829-832, disclosing use of computerized image analysis to examine colon tissue for cancer screening).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized image analysis of Rajpoot in the method of Alexander.
One would have been motivated to modify Alexander in this manner in order to provide a more accurate and automated system for the screening of colon tissues (Rajpoot: pages 830-31, section 2).

Regarding claim 7, Alexander and Rajpoot disclose: The method of claim 1, wherein the cell sample is stored or transported prior to staining the cell sample (Alexander: paragraph [0357], disclosing storage and delivery of tissue samples).

Regarding claim 9, Alexander and Rajpoot disclose: The method of claim 8, wherein the cell sample is counterstained with hematoxylin (Alexander: paragraph [0394], disclosing use of hematoxylin staining).

Regarding claim 10, Alexander and Rajpoot disclose: The method of claim 1, wherein the cell sample is stained with methylene blue (Alexander: paragraph [0580], disclosing staining with methylene blue).

Regarding claim 11, Alexander and Rajpoot disclose: The method of claim 1, further comprising centrifuging the cell sample (Alexander: disclosing use of centrifuge in preparing the biological sample).

Regarding claim 12, Alexander and Rajpoot disclose: The method of claim 1, further comprising fixing the cell sample (Alexander: paragraph [0315], disclosing fixing the biological sample).

Regarding claim 13, Alexander and Rajpoot disclose: The method of claim 1, further comprising washing the cell sample (Alexander: paragraph [0372], disclosing washing of cell samples).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Rajpoot as applied to claim 1 above, and further in view of Widman et al. (“A New Image Analysis Method Based on Morphometric and Fractal Parameters for Rapid Evaluation of In Situ Mammalian Mast Cell Status,” Microscopy and Microanalysis, Oct. 2015, pp. 1-9, already of record, referred to herein as “Widman”).

Regarding claim 8, Alexander and Rajpoot disclose: The method of claim 1, as discussed above.
Alexander and Rajpoot do not explicitly disclose: wherein the cell sample is stained with a chloroacetate esterase compound.
However, Widman discloses: wherein the cell sample is stained with a chloroacetate esterase compound (Widman: page 1, right column, disclosing use of a chloroacetate esterase compound for staining mast cells).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized imaging of Widman in the method of Alexander and Rajpoot.
One would have been motivated to modify Alexander and Rajpoot in this manner in order to more reliably, objectively, and reproducibly quantify mast cells (Widman: page 1, right column).

Allowable Subject Matter
Claims 2-4 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Alexander, either alone or in combination with other prior art of record, does not teach, suggest, or fairly disclose where the computerized imaging approach comprises identifying areas of the stained cell sample that include stain-positive cells, and isolating individual regions of interest in the identified areas according to a Hue, Saturation, Intensity (HIS) color model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484